        Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

NATIONAL TREASURY EMPLOYEES UNION )
1750 H Street, N.W.                            )
Washington, D.C. 20006,                        )
                                               )
                            Plaintiff,         )
                                               )
              v.                               ) Civil Action No. 19-50 (RJL)
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
and                                            )
                                               )
JOHN MICHAEL MULVANEY, in his                  )
official capacity as Director of the Office of )
Management and Budget                          )
                                               )
                            Defendants.        )
______________________________________________ )


             PLAINTIFF NTEU’S MOTION TO SUPPLEMENT ITS
             MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION

      Plaintiff National Treasury Employees Union (NTEU) moves to supplement

its Motion for a Temporary Restraining Order and Preliminary Injunction, which it

filed January 13, 2019. NTEU files this motion pursuant to Local Rule 65.1(c)

which permits supplemental affidavits with permission of the Court.

      NTEU is moving to supplement its earlier-filed papers with two short

declarations totaling four pages. One declaration is by Elizabeth Thigpen, a

Customs and Border Protection Officer, who attests to the hardship she is incurring

with the ongoing government shutdown. The second is by Terrance Hebron, an

Internal Revenue Service Tax Examiner, who attests to his duties and to the
           Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 2 of 11



hardship he is incurring. NTEU believes these declarations will aid the court in its

deliberations about the pending motions by NTEU and by other plaintiffs in related

cases for emergency relief. A hearing on these motions is scheduled for January 15,

2019 at noon.

      NTEU counsel has conferred with counsel for the defendants pursuant to

Local Rule 7(m). Defendant’s counsel asked that NTEU represent its position as

follows:

      Defendants oppose Plaintiffs’ request to file additional declarations in

support of their motion, given that Plaintiffs’ request is contrary to this Court’s

Local Rules, see Local Civil Rule 65.1(c) (“The application shall be supported by all

affidavits on which the plaintiff intends to rely.”), and because Plaintiffs’ belated

filing will not provide the Government with adequate time to review those

declarations prior to the scheduled hearing.




                                           2
       Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 3 of 11



                      Respectfully submitted,
                      /s/ Gregory O’Duden
                      ___________________________
                      GREGORY O’DUDEN
                      General Counsel

                      /s/ Larry J. Adkins
                      ___________________________
                      LARRY J. ADKINS
                      Deputy General Counsel

                      /s/ Paras N. Shah
                      ___________________________
                      PARAS N. SHAH
                      Assistant Counsel

                      /s/ Allison C. Giles
                      ___________________________
                      ALLISON C. GILES
                      Assistant Counsel

                      /s/ Jessica Horne
                      ___________________________
                      JESSICA HORNE
                      Assistant Counsel

                      NATIONAL TREASURY EMPLOYEES UNION
                      1750 H Street, N.W.
                      Washington, D.C. 20006
                      Tel: (202) 572-5500
                      Fax: (202) 572-5645
                      greg.oduden@nteu.org
                      larry.adkins@nteu.org
                      paras.shah@nteu.org
                      allie.giles@nteu.org
                      jessica.horne@nteu.org

January 15, 2019      Attorneys for Plaintiff NTEU




                                     3
         Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 4 of 11



    CERTIFICATE OF NOTICE PURSUANT TO LOCAL CIVIL RULE 65.1(a)

      I hereby certify that prior to filing the foregoing motion to supplement, I

provided advance notice of the filing to counsel for defendants, Daniel Schwei, via

email. I further certify that copies of all pleadings and papers filed in the action to

date, including this filing, have been served upon defendants by registered mail or

hand delivery (in the case of the complaint and documents attached thereto) or

through the Court’s CM/ECF system.

                           /s/ Allison C. Giles
                           ___________________________
                           ALLISON C. GILES
                           Assistant Counsel

                           NATIONAL TREASURY EMPLOYEES UNION
                           1750 H Street, N.W.
                           Washington, D.C. 20006
                           Tel: (202) 572-5500
                           Fax: (202) 572-5645
                           allie.giles@nteu.org

January 15, 2019           Attorney for Plaintiff NTEU




                                           4
        Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 5 of 11




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

NATIONAL TREASURY EMPLOYEES UNION )
1750 H Street, N.W.                            )
Washington, D.C. 20006,                        )
                                               )
                            Plaintiff,         )
                                               )
              v.                               ) Civil Action No. 19-50 (RJL)
                                               )
United States of America,                      )
                                               )
and                                            )
                                               )
JOHN MICHAEL MULVANEY, in his                  )
official capacity as Director of the Office of )
Management and Budget                          )
                                               )
                            Defendants.        )
______________________________________________ )


                               [PROPOSED] ORDER

      For the reasons stated in Plaintiff National Treasury Employees Union’s

(NTEU) Motion to Supplement its Motion for a Temporary Restraining Order and

Preliminary Injunction, it is hereby

      ORDERED that the motion is granted and the supplemental declaration by

NTEU may be filed.

      SO ORDERED.



________________________                          _________________________
Date                                              Hon. Richard J. Leon
                                                  U.S. Senior District Judge
                                                  U.S. District Court for the
                                                  District of Columbia
Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 6 of 11




                    EXHIBIT 3
                                                                                •
       Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 7 of 11




                  DECLARATION OF ELIZABETH THIGPEN
1.      My name is Elizabeth Thigpen. I am employed by U.S. Customs and
        Border Protection (CBP). in the Department of Homeland Security, as
        a CSP Officer, assigned to Hartsfield-Jackson Atlanta International
        Airport.

2.     I am in the bargaining unit represen ted by the National Treasury
       Employees Union (NTEU) and a member of NTEU Chapter 177.

     3. As a CBP Officer, my day-to-day duties involve processing travelers
        through interviews. document verification, and biometrics to prevent
        dangerous people, such as terrorists, contraband smugglers, and
        human traffickers, from harming the United States and those who live
        here.

4.     Funding for CBP lapsed on December 22, 2018 at 12:01 a.m. As an
       "excepted" employee, however, I have been instructed that I must
       report to work, or else I will be charged as AWOL. AWOL constitutes
       misconduct for which disciplinary action, up to and including removal.
       can be imposed.

5.     Since funding lapsed on December 22, 2018, I have continued to
       work my regularly scheduled shifts and overtime assignments,
       without pay.

6.     Ordinarily, I receive my paycheck via electronic fund transfer every
       other Friday. I received my last paycheck on Friday, December 28.
       2018. I did not receive my regularly scheduled paycheck on Friday,
       January 11, 2019.

7.     I am a single mother of four, and working without pay has caused me
       great financial hardship. In addition to not receiving my paycheck, I
       am not receiving my normal child support payments from my
       children's other parent, who is also a federal employee affected by
       the shutdown.



                                      1
      Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 8 of 11




8.    Without my regular paycheck, I am not able to pay for daycare for my
      two-year-old twins. Because the daycare center that usually cares for
      them will not do so for free, I have been scrambling to find other
      childcare arrangements. If I cannot find other childcare arrangements,
      I don't know what I will do. My supervisor informed me that if I request
      annual leave, my request will not be approved.

9.    To make ends meet, I am forced to borrow from my credit card, for
      which I will incur a fee . This is a cost that cannot be recouped even if
      Congress eventually appropriates funds to pay me retroactively for
      my work during the shutdown.

10.   Because I am required to report to work, I am incurring costs that
      furloughed employees are not. For example, if I were furloughed, I
      would not need to pay for gas for my 40-minute drive to and from my
      post of duty at the airport. My financial stress would be alleviated
      significantly if I were not required to work during the shutdown.




                                           ~~-~
                                          ~Thigp
Date: t.?/-IY- ..1()/ '




                                      2



                                                                                  J
Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 9 of 11




                    EXHIBIT 4
        Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 10 of 11




             DECLARATION OF TERRANCE HEBRON
1.   My name is Terrance Hebron. I am employed by the Internal
     Revenue Service (IRS) as a Tax Examiner in the Accounting
     Department at the Submission Processing Center in Fresno,
     California.

2.   I am in the bargaining unit represented by the National Treasury
     Employees Union (NTEU) and a member ofNTEU Chapter 97.

3.   Funding for the IRS lapsed on December 22, 2018 at 12:01 a.m. As
     an "excepted" employee, however, I have been instructed that I
     must continue to report to work. If I do not report to work, I may
     be charged as AWOL, for which I could be subject to disciplinary
     action.

4.   Since funding lapsed on December 22, 2018, I have continued to
     work without pay.

5.   As a Tax Examiner, my duties include processing dishonored
     checks, notifying taxpayers of any penalty assessed for dishonored
     checks, and responding to related taxpayer inquiries.

6.   I normally receive my paycheck via electronic fund transfer every
     other Friday. I received my last paycheck on Friday, December 28,
     2018. I did not receive my regularly scheduled paycheck on
     Friday, January 11, 2019.

7.   The government shutdown has caused me serious financial
     hardship. I am single, and my IRS paycheck is my only means of
     supporting myself. In addition to paying for food and other
     necessities, my financial obligations include paying my rent,
     utility bills, credit card bills, and outstanding loan payments.
     Without my regular paycheck, I am forced to make difficult
     choices about which of these bills to pay.


                                    1
Case 1:19-cv-00050-RJL Document 9 Filed 01/15/19 Page 11 of 11




                            ~.eJ\fV),MA..lL ~
                               Terrance Hebron       ' '




                           2
